Case 1:19-cv-01477-DDD-JPM Document 58 Filed 01/28/21 Page 1 of 2 PageID #: 465




                             UNITED STATE DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 ALEXANDRIA DIVISION

 LACAZE LAND DEVELOPMENT, LLC
 Plaintiff

 v.                                                CIVIL ACTION NO.:1:19-cv-01477

 DEERE & COMPANY, INC. and
 W. L. DOGGETT, LLC d/b/a
 DOGGETT MACHINERY SERVICES                        CHIEF JUDGE DEE D. DRELL
 Defendants                                        MAG. JUDGE PEREZ-MONTES

 * * * * * * * * * * * ** * * * * * * * * * * * * * * * * * ** * * * * * * * *
                      MOTION FOR SUMMARY JUDGMENT

         Defendant DEERE & COMPANY, INC. submit this Motion for Summary Judgment

 pursuant to Federal Rule of Procedure 56. For the reasons set for more fully in the attached

 Memorandum in Support and Statement of Material Facts, Summary Judgment is warranted as a

 matter of law.

         WHEREFORE, Deere respectfully requests that this Court grant its Motion for Summary

 Judgment and dismiss all claims of Plaintiff, Lacaze Land Development, L.L.C., with prejudice

 and at plaintiffs’ cost.

                                                   Respectfully submitted,

                                                   /S/ PAUL M. LAVELLE
                                                   PAUL M. LAVELLE (08134)
                                                   CODY J. ACOSTA (37005)
                                                   Cotten Schmidt, L.L.P.
                                                   650 Poydras Street, Suite 1950
                                                   New Orleans, LA 70130
                                                   Telephone: (504) 568-9393
                                                   Facsimile: (504) 524-1933
                                                   plavelle@cottenschmidt.com
                                                   codyacosta@cottenschmidt.com


                                    ATTORNEYS FOR DEERE & COMPANY, INC.
Case 1:19-cv-01477-DDD-JPM Document 58 Filed 01/28/21 Page 2 of 2 PageID #: 466




                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing pleading was filed electronically with

 the Clerk of Court, using the CM/ECF system, this 28th day of January, 2021. Notice of filing will

 be sent to all counsel of record by operation of this Court’s electronic filing system.

                                               /s/ PAUL M. LAVELLE
                                               PAUL M. LAVELLE
